DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The request for reconsideration filed 07/26/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No.10,845,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is somewhat broader recitation of the PAT’047, for example
present claimed invention (APP’557)
U.S. Patent No. 10,845,047 (PAT’047)
Comments 
Claim 1. “ A housing cap of an electronic component comprising: an opening at a bottom surface of the housing cap for receiving a base plate for carrying an electronic converter element; at least one orifice provided in a wall of the housing cap, the at least one orifice being provided for passing light through the orifice in the wall; at least one window element of a predetermined transparency having a shape and a size adapted to the at least one orifice of the housing cap and having an edge area with an edge metallization as a contact surface for closing the housing cap in a hermetically gastight manner by a circumferential seam of transiently fused metallic material around the at least one orifice and the edge metallization along the edge area of the at least one window element; wherein: the edge metallization of the at least one window element is made as a layer sequence of at least two layers, wherein the edge area of the window element is coated with a first layer of chromium or titanium and a second layer comprising one of iron-nickel, platinum or palladium, said second layer being deposited on top of the first layer.” 
Claim. 1 “A method for producing a hermetically gastight optoelectronic or electro-optical component, the method comprising: a) providing a carrier for at least one optoelectronic or electro-optical converter element, the carrier also serving as a base plate of a housing; b) providing a housing cap having an opening at a bottom surface such that, after the housing cap is placed on the carrier, an interior space for receiving the at least one converter element is formed by the housing cap above the carrier; c) producing at least one orifice in the housing cap for passing through desired radiation through the at least one orifice in the housing cap along a desired beam path oriented substantially orthogonally to the carrier and having an axis that substantially centrally penetrates the at least one orifice and the at least one converter element; d) providing at least one window element transparent to the radiation, the at least one window element having a shape and a size adapted to the orifice of the housing cap and having an edge area with an edge metallization as a contact surface, the edge metallization of the edge area of the window element being made as a layer sequence of at least two layers, wherein the edge area of the window element is coated with a first layer of chromium or titanium and a second layer comprising one of iron-nickel, platinum or palladium, said second layer being deposited on top of the first layer and said edge metallization including a circumferential seam of fused metallic material; e) assembling the carrier, the converter element, the housing cap and the at least one window element to form a hermetically sealed gastight connection between the housing cap and the edge area of the at least one window element by fusing a metallic material between the edge metallization of the at least one window element and the housing cap, and to form a hermetically sealed gastight connection between the housing cap and the carrier by fusing a metallic material between the housing cap and the carrier, wherein positioning the housing cap on the carrier comprises aligning the at least one orifice along the beam path opposite the at least one converter element.”
Claim 1 of APP’557 fails to discloses: method step
a) providing a carrier for at least one optoelectronic or electro-optical converter element, the carrier also serving as a base plate of a housing
  e) assembling the carrier, the converter element, the housing cap and the at least one window element to form a hermetically sealed gastight connection between the housing cap and the edge area of the at least one window element by fusing a metallic material between the edge metallization of the at least one window element and the housing cap

Claim 5,  An electronic component comprising: a carrier for at least one optoelectronic or electro-optical converter element, the carrier also serving as a base plate of a housing; a housing cap having an opening at a bottom surface and being placed on the carrier to form an interior space for the at least one converter element on the carrier, the housing cap being closed in a hermetically gastight manner by the carrier through a bonding connection of a fused metallic material; at least one orifice being provided in the housing cap for passing through desired radiation through the at least one orifice in the housing cap along a desired beam path oriented substantially orthogonally to the carrier and having an axis that substantially centrally penetrates the at least one orifice and the at least one converter element; at least one window element transparent to the radiation, the at least one window element having a shape and a size adapted to the at least one orifice of the housing cap and having an edge area with an edge metallization as a contact surface for closing the orifice of housing cap by a transiently fused metallic material; the edge metallization at the edge area of the at least one window element comprising a layer sequence of at least two layers, wherein the edge area of the window element is coated with a first layer of chromium or titanium and a second layer comprising one of iron-nickel, platinum or palladium, said second layer being deposited on top of the first layer; and the transiently fused metallic material is provided as a circumferentially closed seam for closing the at least one orifice by the at least one window element along said edge metallization of the window element in a hermetically gastight manner.
Claim 6,  An electronic component comprising: a housing having a housing cap, a carrier also serving as a base plate of the housing, and an interior space formed by the housing cap and the carrier, the housing cap being closed in a hermetically gastight manner by the carrier through a bonding connection of fused metal; at least one optoelectronic or electro-optical converter element disposed in the interior space, the converter element having electric contacts which are guided through the carrier and arranged in the carrier in a hermetically tight manner; and at least one orifice provided in the housing cap and closed in a hermetically gastight manner with at least one window element such that desired radiation can pass through the at least one orifice in the housing cap along a beam path oriented substantially orthogonally to the carrier and having an axis that substantially centrally penetrates the at least one orifice and the at least one converter element;  3wherein the at least one window element comprises an edge area and is transparent to the desired radiation and is coupled to the housing cap in a hermetically gastight manner along an edge metallization of the edge area of the at least one window element by a circumferential first seam of a fused metallic material, the edge metallization being made as a layer sequence of at least two layers, wherein the edge area of the window element is coated with a first layer of chromium or titanium and a second layer comprising one of iron-nickel, platinum or palladium, said second layer being deposited on top of the first layer.
Claim 6 of APP’557 fails to discloses  the transiently fused metallic material is provided as a circumferentially closed seam for closing the at least one orifice by the at least one window element along said edge metallization of the window element in a hermetically gastight manner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and further in view of Dormer et al. (US 5,989,354 hereinafter “Dormer”).
Regarding claim 1, Kagawa discloses a housing cap (cap 40 having cap body 3, see Figs. 1(a) and 1(b), Col. 3; lines 60-67) of an electronic component comprising: an opening at a bottom surface of the housing cap (3) for receiving a base plate (12, Fig. 1(b), Col. 4; lines 11-14) for carrying an electronic converter element (laser chip 4 and photodiode chip 7, see Figs. 1(a) and 1(b), Col. 4; lines 8-15); at least one orifice (opening 3a) provided in a wall of the housing cap, the at least one orifice (opening 3a) being provided for passing light through the orifice in the wall; at least one window element (window 1, see Fig. 1(b)) of a predetermined transparency having a shape and a size adapted to the at least one orifice of the housing cap (see Fig. 1(b)); the window structure (1) is adhered to the cap body (3) using the solder (2, see Fig. 1(b)) and having an edge area with an edge metallization as a contact surface for closing the housing cap in a hermetically gastight manner by a circumferential seam of transiently fused metallic material (e.g. Au solder) around the at least one orifice and the edge metallization along the edge area of the at least one window element (see Col. 4; lines 62-67 and Col. 5; lines 15-25). 
However, Kagawa is silent with respect to the solder (2) edge metallization of the at least one window element is made as a layer sequence of at least two layers, wherein the edge area of the window element is coated with a first layer of chromium or titanium and a second layer comprising one of iron-nickel, platinum or palladium, said second layer being deposited on top of the first layer.
Weyh teaches edge are of the window element (1) being coated with a first layer (10 which includes of titanium layer 13, see Col. 2; lines 15-20; Fig. 3) and a second layer (soldering layer system 11) which includes iron-nickel or palladium (Col. 2; lines 30-40; Fig. 3), the edge metallization including a circumferential seam of fused metallic material (compare Figs. 1-3). 
Dormer teaches a silicon die substrate (20, see Fig. 1) that include metallizations (22) forming conductors; wherein the metallizations (22) are comprised of a three-layer sandwich of titanium on the bottom, platinum in the middle, and gold on the top (see Col. 3; lines 53-65). 
Therefore, in view of Weyh and Dormer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Weyh and Dormer in the apparatus of Kagawa to achieve desired adhesion in a vacuum-tight manner while ensuring optical functions. One would have been motivated to make this combination to provide window element which can be soldered into a housing in a hermetically tight manner.

Regarding claim 3, Kagawa further discloses the edge metallization of the window element further comprises a layer of gold or nickel as a protective or wetting layer (gold, column 4, lines 25-35).

Regarding claim 5, Kagawa discloses an electronic component comprising: a carrier for at least one optoelectronic or electro-optical converter element (laser chip 4 and photodiode chip 7, see Figs. 1(a) and 1(b), Col. 4; lines 8-15), the carrier also serving as a base plate of a housing; a housing cap (cap 40 having cap body 3, see Figs. 1(a) and 1(b), Col. 3; lines 60-67) having an opening at a bottom surface and being placed on the carrier to form an interior space for the at least one converter element on the carrier, the housing cap being closed in a hermetically gastight manner by the carrier through a bonding connection of a fused metallic material; at least one orifice (opening 3a) being provided in the housing cap for passing through desired radiation through the at least one orifice in the housing cap along a desired beam path oriented substantially orthogonally to the carrier and having an axis that substantially centrally penetrates the at least one orifice and the at least one converter element; at least one window element (window 1, see Fig. 1(b)) transparent to the radiation, the at least one window element having a shape and a size adapted to the at least one orifice of the housing cap and having an edge area with an edge metallization as a contact surface for closing the orifice of housing cap by a transiently fused metallic material (e.g. Au solder); the edge metallization at the edge area of the at least one window element (see Col. 4; lines 62-67 and Col. 5; lines 15-25). 
However, Kagawa is silent with respect to the edge metallization of the at least one window element is made as a layer sequence of at least two layers, wherein the edge area of the window element is coated with a first layer of chromium or titanium and a second layer comprising one of iron-nickel, platinum or palladium, said second layer being deposited on top of the first layer; and the transiently fused metallic material is provided as a circumferentially closed seam for closing the at least one orifice by the at least one window element along said edge metallization of the window element in a hermetically gastight manner.
Weyh teaches edge are of the window element being coated with a first layer of titanium (see Col. 2; lines 15-20; Fig. 3, see 13) and a second layer iron-nickel or palladium (Col. 2; lines 30-40; Fig. 3, see 11), the edge metallization including a circumferential seam of fused metallic material (compare Figs. 1-3). 
Dormer teaches a silicon die substrate (20, see Fig. 1) that include metallizations (22) forming conductors; wherein the metallizations (22) are comprised of a three-layer sandwich of titanium on the bottom, platinum in the middle, and gold on the top (see Col. 3; lines 53-65). 
Therefore, in view of Weyh and Dormer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Weyh and Dormer in the apparatus of Kagawa to achieve desired adhesion. (See Col. 2; lines 35-40, of Weyh)

Regarding claim 7, Kagawa further discloses the edge metallization of the window element further comprises a layer of gold or nickel as a protective or wetting layer (gold, column 4, lines 25-35).

Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and Dormer et al. (US 5,989,354 hereinafter “Dormer”) and further in view of Nakamura et al. (U.S. 2002/0105591, hereinafter “Nakamura”).
Regarding claims 2 and 6, Kagawa further discloses the window element is a plate of transparent material.
However, Kagawa do not disclose the window element is made from material selected from the group consisting of sapphire (Al2O3), magnesium fluoride (MgF2), magnesium oxide (MgO), lithium fluoride (LiF), calcium fluoride (CaF2), barium fluoride (BaF2), silicon (Si), silicon dioxide (SiO2), germanium (Ge), zinc selenide (ZnSe), zinc sulfide (ZnS), cadmium telluride (CdTe), gallium arsenide (GaAs), titanium dioxide (TiO2), Y-partially stabilized zirconia (ZrO2), a mixture of thallium bromide and thallium iodide (KRS 5; Tl(Br—I)), flint glass, fused silica, and combinations thereof.
Nakamura discloses the window element as a plate of sapphire (paragraph 0053).
Therefore, in view of Nakamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealer of Nakamura in the apparatus of Kagawa to provide the desired optical effect for the window and desired protective attributes. (See paragraph 0053 of Nakamura).

Regarding claims 4 and 8, the teachings of Kagawa have been discussed above.
However, Kagawa do not disclose the edge metallization of the window element is produced by a vapor deposition process or by an electrochemical process.
Nakamura discloses wherein the edge metallization is produced by a vapor deposition process or by an electrochemical process (Para. 0047).
Therefore, in view of Nakamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to method of Nakamura in the apparatus of to provide a seal and electrical connection at the same time. (See Para. 00053 of Nakamura).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and further in view of Dormer et al. (US 5,989,354 hereinafter “Dormer”) and Sorg et al. (US 2,647,218, hereinafter “Sorg”).
Regarding claim 9, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to the interior space is either filled with a gas or a gas mixture or is evacuated before producing the hermetically gastight connection between the housing cap and the carrier.
Song teaches the interior space is either filled with a gas or a gas mixture or is evacuated before producing the hermetically gastight connection between the housing cap and the carrier (see Col. 2; lines 1-30; Col.4; lines 1-30).
Therefore, in view of Song, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Weyh and Dormer in the apparatus of Kagawa to use the method of Song in order to make more easily evacuate the interior space.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and further in view of Dormer et al. (US 5,989,354 hereinafter “Dormer”) and Althaus et al. (US 5,127,075, hereinafter “Althaus”).
Regarding claim 10, Kagawa further discloses the at least one converter element is an optoelectronic receiver, and wherein the electronic component is a sensor (see Col. 2; lines 25-30).
Althaus teaches the at least one converter element being the optoelectronic receiver (column 3, lines 45-50) and the electronic component being a robust sensor (Col.3; line 67-Col. 4, line 5).

Regarding claims 11 and 14, the teaching of Kagawa have been discussed above.
Kagawa is silent with respect to at least one optical filter associated with the at least one orifice along the beam path, 
Weyh comprising at least one optical filter associated with the at least one orifice along the beam path (see Col. 2; lines 20-25).
Althaus teaches an optical filter associated with the least one orifice along the beam path (column 4, lines 1-10). Althaus further teaches further comprising an intermediate space between the at least one optical filter and the at least one window element (only figure, see space where filter 3 resides) as recited in claim 14.
Therefore, in view of Weyh and Althaus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa to use optical filter as suggested by Weyh so that the filter can cause scattered light to be absorbed or suppressed.

Regarding claims 12 and 13, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to further comprising an additional orifice for passing the desired radiation along an additional beam path toward an additional optoelectronic receiver, the additional orifice being associated in a hermetically gastight manner with the at least one window element, the beam path and the additional beam path correspond to at least one measurement beam path and at least one reference beam path.
Althaus discloses further comprising an additional orifice for passing the desired radiation along an additional beam path toward an additional optoelectronic receiver, the additional orifice being associated in a hermetically gastight manner with the at least one window element (only figure, see where the beam splits into the apparatus with the window 9).
Therefore, in view of Althaus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa by including additional orifice for passing the desired radiation along an additional beam path, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to the interior space of the housing and the intermediate space are connected by at least one channel for gas exchange and pressure equalization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa’s internal space of the housing to be connected by channel for gas exchange and pressure equalization as a matter of using well known method, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 16,  Kagawa further discloses the converter element is an electro-optical radiation source.
Kagawa is silent with respect to an inner reflector is disposed in a rotationally symmetrical manner along a portion of the beam path so that the electronic component serves as an emitter unit for emitting a directed bundle of the desired radiation.
Althaus discloses wherein the converter element is an electro- optical radiation source, and wherein an inner reflector is disposed in a rotationally symmetrical manner along a portion of the beam path so that the electronic component serves as an emitter unit for emitting a directed bundle of the desired radiation (only figure, see curved reflector formed by element 8 at sides of opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa’s internal space to have an inner reflector so that the electronic component serves as an emitter unit for emitting a directed bundle of the desired radiation. One would have been motivated to make this combination to effectively guide light.

Regarding claim 17, Kagawa further discloses the converter element is an electro-optical radiation source
Kagawa is silent with respect to an outer reflector is disposed on the housing cap over the orifice so that the electronic component comprises the outer reflector and serves as an emitter unit for emitting a directed bundle of the desired radiation.
Althaus discloses wherein the converter element is an electro-optical radiation source, and wherein an outer reflector is disposed on the housing cap over the orifice so that the electronic component comprises the outer reflector and serves as an emitter unit for emitting a directed bundle of the desired radiation (only figure, see curved reflector formed by element 8 at sides of opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa’s outer to have an inner reflector so that the electronic component serves as an emitter unit for emitting a directed bundle of the desired radiation. One would have been motivated to make this combination to effectively guide light.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and further in view of Dormer et al. (US 5,989,354 hereinafter “Dormer”) and Feitisch et al. (U.S. Publication 2011/0299084, hereinafter “Feitisch”).
Regarding claims 18 and 19, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to the at least one converter element further comprises at least a first converter element in form of an optoelectronic receiver and at least a second converter element in form of an electro-optical radiation source, wherein the first and the second converter elements are positioned opposite to one another along a common optical axis at a measuring path, the measuring path corresponding to a distance defined by a measuring cell housing, wherein the measuring cell housing is a tubular formation comprising through-holes for passing of a gas.

Feitisch discloses at least a first converter element in form of an optoelectronic receiver (106) and at least a second converter element in form of an electro-optical radiation source (102) wherein the first and second converter elements are positioned opposite to one another along a common optical axis at a measuring path, the measuring path corresponding to a distance defined by a measuring cell housing (Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Feitisch in the apparatus of Kagawa to measure gas concentration (Fig. 2). One would have been motivated to make this combination to provide accurate measurement of trace gas levels.

Regarding claims 20 and 21, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to the at least one converter element further comprises a first converter element in a form of an optoelectronic receiver and a second converter element in a form of an electro-optical radiation source, wherein the first and the second converter elements are arranged next to one another and positioned along a common optical axis deflected at least once by at least one mirror unit disposed in a measuring cell housing opposite the first and second converter elements.
Feitisch discloses at least a first converter element in form of an optoelectronic receiver (106) and at least a second converter element in form of an electro-optical radiation source (102) wherein the first and second converter elements are positioned opposite to one another along a common optical axis at a measuring path, the measuring path corresponding to a distance defined by a measuring cell housing (Fig. 1A). Feitisch further discloses wherein a housing of the measuring cell housing is a tubular formation comprising through-holes for passing of a gas (116 and 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Feitisch in the apparatus of Kagawa to measure gas concentration (Fig. 2). One would have been motivated to make this combination to provide accurate measurement of trace gas levels.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is made based on a combined teachings of Weyh and Dormer.
In response to applicant's arguments that Weyh, fail to disclose the edge area of the window element is coated with a first layer of chromium or titanium and a second layer comprising one of iron-nickel, platinum or palladium, said second layer being deposited on top of the first layer” and Weyh teaches different first and second layers made of different materials with different properties for different purposes,” the applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). Furthermore, the applicant is advised that suggestion or motivation to modify a prior art structure can be found in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, Weyh teaches the edge metallization of the at least one window element (1) that is made as a layer sequence of at least two layers (soldering layer system 11 and an adherence layer system 10), wherein the edge area (edge area of the window element 1 which is surface region 9) of the window element is coated with a first layer (i.e. first layer (10) which includes titanium barrier layer 13) and a second layer (soldering layer system 11 which includes contains an intermediate layer comprising platinum, or iron-nickel, or nickel, or palladium, and a closure layer comprising gold). Therefore, one skilled in the art would reasonably be expected to draw therefrom that coating the window’s edge with layers of chromium or titanium and iron-nickel, platinum or palladium  in order to achieve an improved hermetic sealing between window and housing through increased adherence and homogeneity in the metal coating and to prevent penetration of scattered light and unwanted radiation. 
In response to applicant’s arguments that “Wyeh that the first layer deposited on the surface region of the window element is made of aluminum” the applicant is respectfully advised that it has been held by the courts that “comprising” (which is synonymous with “including,” “containing,” or “characterized by”) is inclusive or open-ended, and does not exclude additional, unrecited elements or method steps. See Mars Inc. v. H.J. Heinz Co., 71 USPQ2d 1837 (Fed. Cir. 2004). In this case, Wyeh teaches the first layer comprising aluminum and a barrier layer comprising titanium or a titanium alloy. Therefore, the applicant is respectfully reminded that the first layer is not just aluminum but a layer it includes aluminum and titanium or a titanium alloy.
In response to applicant's argument that “There is no motivation or hint in Weyh for a person of ordinary skill in the art to use the first interdiffusion aluminum layer of Weyh as a first layer of the present invention, or to omit the interdiffusion layer of Weyh to somehow come up with the first and second layers of the edge metallization in accordance with what is claimed in Claim 1 (and Claim 5)”, the applicant is advised that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Weyh teaches a method for the production of window elements which can be soldered into a housing so as to be hermetically tight, wherein the layers can either be joined to the optically active layer or can be arranged on or under the optically active layer, they can exercise a shutter function or a filter function, or can cause scattered light to be absorbed or suppressed (see Col. 2; lines 19-25).
 Applicant presents the same argument with respect to the other claims, which is not found persuasive for the same reasons as above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875